Citation Nr: 1623943	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for spider veins (claimed as varicose veins).
 
2.  Entitlement to service connection for bilateral shoulder impingement syndrome (claimed as bilateral shoulder condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1988 to February 1996 and from March 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a September 2014 video conference hearing; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of entitlement to service connection for spider veins is addressed below; the remaining issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will inform the Veteran if further action, on her part, is required.


FINDING OF FACT

Resolving all doubt in her favor, the evidence of record demonstrates that the Veteran's spider veins were incurred during military service.



CONCLUSION OF LAW

The criteria establishing service connection for the Veteran's spider veins have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for spider veins is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Here, the Veteran maintains that service connection is warranted for spider veins because she developed the condition while in service and it has been present ever since.  

The Veteran's February 1988 service entrance examination indicated her vascular system and lower extremities were normal.  Service treatment records are silent for any notation concerning vein problems.  Post-service, a September 2012 private treatment note indicated the presence of spider veins.  At that time, the Veteran reported an onset at age 23, which the Board notes would be approximately 1990 and, therefore, during her first period of active duty service.  The examiner indicated that such a condition was not hereditary and "most likely" due to the amount of standing the Veteran did while she was in service.  

In March 2013, the Veteran underwent a VA veins examination.  The examiner noted the Veteran's reports of developing an issue with the veins in her legs while in service, to include pain after training exercises.  The Veteran described the various ways she would treat the condition, and indicated that she did not report the pain or the veins, as she felt she would be ridiculed.  The Veteran reported that, after service, she treated the problem on her own and was formally diagnosed with spider veins and varicose veins in 2012.  On examination, however, the VA examiner found no evidence of varicose veins and, as such, offered no opinion on their etiology.  The examiner also did not provide an opinion as to the etiology of the Veteran's spider veins.

Noting this discrepancy, in June 2013 the AOJ asked the examiner to provide an etiological opinion concerning the spider veins.  At that time, the examiner indicated that she was unable to provide an opinion as to the etiology of the condition without resorting to speculation.  The examiner explained that a number of factors, such as heredity, pregnancy, hormonal shifts, weight gain, occupations or activities that require prolonged sitting or standing, would all contribute to such a condition.  As the examiner did not know the Veteran's history in regard to these factors, she determined that any conclusions she drew would be speculative.

At the September 2014 hearing, the Veteran testified as to a number of the factors noted by the examiner.  Specifically, she noted that she had no hereditary predisposition to such a condition; that she gave birth to a child in January 1991, while in service; and that she often stood for 18 hours a day while working as a field military police officer.  

The Board notes that the Veteran is competent to describe symptoms experienced during service and subsequently, as such is subject to lay observation.  Layno, supra.  Spider veins are the sort of disability for which lay evidence is competent.  Additionally, the Board finds that the Veteran's statements are credible, as they are not inconsistent with the evidence of record; the Veteran has consistently reported that her spider veins have been present since service.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

Here, the Board notes that there is no evidence in the whole of the record to indicate that the Veteran's spider veins are not related to her service.  While the September 2012 examiner did not provide an adequate rationale for the conclusion that there was a link between service and the Veteran's veins, the Board finds that, when combined with the other evidence of record, there is a reasonable doubt as to whether the Veteran's condition developed in service.  As the Board can discern no articulable reason to discredit the Veteran's testimony, in which she addressed most of the misgivings of the June 2013 VA examiner, and resolving any reasonable doubt in favor of the Veteran, the Board finds that a basis upon which to grant service connection for spider veins is presented.

ORDER

Service connection for spider veins is granted.

REMAND

At her September 2014 hearing, the Veteran testified that she sought treatment for her bilateral shoulder impingement syndrome (hereinafter, "shoulder disability") through Indian Health Services (IHS) and at VA's Community Based Outpatient Clinic (CBOC) in Bismarck, North Dakota.  A review of the file shows that treatment records from these facilities have not been obtained.  

As concerns the records from the Bismarck CBOC, the Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Therefore, upon remand, all outstanding records should be obtained and associated with the Veteran's claims file.

In addition, the Board finds that an addendum opinion is warranted in this case.  An examiner concluded in a February 2012 VA examination addendum report that the Veteran's shoulder disability was less likely than not related to her military service.  As rationale, the examiner cited a lack of post-service treatment for the disability.  However, as noted above, the Veteran identified post-service medical records which have not yet been associated with her record.  Once such records are obtained and associated with the file, the claims folder should be returned to the February 2012 examiner for an addendum opinion that takes into account such records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include those from Indian Health Services and the Bismarck, North Dakota CBOC, and associate them with the claims file. 

In addition, the AOJ should ask the Veteran to identify any additional records of VA or private treatment she wishes VA to consider in connection with this claim, and obtain any records identified.  

Any negative response should be in writing and associated with the claims file.

2.  After obtaining all outstanding treatment records, return the Veteran's claims file to the February 2012 examiner in order to obtain an opinion regarding the Veteran's shoulder impingement syndrome.  If the February 2012 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the file and the remand, the examiner is asked to address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's shoulder impingement syndrome had its clinical onset in service, within one year of discharge, or is otherwise causally related to any period of the Veteran's active duty service?
 
The examiner is further that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale for all opinions should be provided.

3.  Then readjudicate the appeal.  If any claim is not granted in full, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


